Mr. Justice Thomas delivered the opinion of the court: The evidence in this case clearly shows that the claimant, Paul Jeffers, was injured while in line of duty as a member of the National Guard, on the 15th day of August, A. D. 1930, during encampment at Camp Grant. The claimant while in active service on his way to the railroad station with a truck loaded with military equipment, was struck by a truck driven by another member of the said company and was thrown from said truck and the fibula bone of the left leg was broken, and the left knee seriously wrenched and his right foot crushed. He was taken to St. Anthony Hospital at Eockford, Illinois, where he remained until September 12, 1930, when he was released and returned to his home in Sullivan. He went about on crutches for a month and then used a cane for two months. He was paid $63.75, being one-half of his actual service pay, for the month he was in the hospital. Prior to his entering camp he was employed as an ice man at a salary of $90.00 per month. There is no claim for doctor or hospital bills. This case comes within the Military and Naval Code. We believe the claimant is entitled to the sum of sixty-three dollars and seventy-five cents for a period of three months, being the time he was totally disabled in accordance with the provisions of Sections 10 and 11 of Article XVI, Chapter 3 29, Smith-Hard Ill. Revised Statute 1929. We therefore award the claimant the sum of $191.25.